 



 

Exhibit 10.4

 

FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Fourth Amendment to Employment Agreement (“Fourth Amendment”), effective as
of April 4, 2017 (the “Effective Date”) is entered into by and between ArQule,
Inc., a Delaware corporation (the “Company”) with its principal offices at One
Wall Street, Burlington, Massachusetts 01803, and Brian Schwartz (“Executive”).
The purpose of this Fourth Amendment is to amend the employment agreement dated
as of June 17, 2008 between the Company and Executive, as previously amended
(the “Employment Agreement”). Capitalized terms used but not defined in this
Fourth Amendment shall have the meanings ascribed to them in the Employment
Agreement.

 

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged, the Company and Executive (collectively, the
“Parties”) hereby agree as follows:

 

1Term of Employment. Section 1 of the Employment Agreement, as amended, is
hereby amended and replaced in its entirety with the following:

 

“The Company hereby agrees to continue to employ Executive, and Executive hereby
accepts such continued employment with the Company, upon the terms and subject
to the conditions set forth in the Employment Agreement. The Parties agree that
the employment term shall continue through April 4, 2020, unless earlier
terminated in accordance with the provisions of Section 5 of the Employment
Agreement (the “Employment Term”).

 

2Entire Understanding. This Fourth Amendment constitutes the entire
understanding and agreement between the Parties regarding the subject matter
hereof and supersedes all prior agreements, written or oral, with respect to the
subject matter hereof, except that, other than as explicitly modified by the
terms of this Fourth Amendment, the Employment Agreement shall remain in full
force and effect in accordance with its provisions. This Fourth Amendment shall
be incorporated into the Employment Agreement as an additional provision
thereto.

 

3Governing Law. This Fourth Amendment shall be governed by and construed and
enforced in accordance with the law (other than the law governing conflict of
law questions) of the Commonwealth of Massachusetts.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed or caused to be executed this
Amendment as of the date set forth above.

 

ARQULE, INC.   EXECUTIVE           By: /s/ William G. Messenger   By: /s/ Brian
Schwartz Name: William G. Messenger   Name: Brian Schwartz Title: Chairman,
Compensation,         Nominating and Governance Committee      

 

 2 

